Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Considering the amendments, the examiner respectfully withdraws the 35 U.S.C 112 rejection.

EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic conversation with Attorney Sridevi Basavaraju on 05/27/2022.
The application has been amended as follows: 
Claim 1. 	(Currently Amended) A method for information subscription, comprising:
establishing content information of a request from a first entity as first information of an event after determining that request information of the request satisfies an event notification rule for a notified party of a subscription resource in a subscription resource related to the first entity;
receiving a content instance creation request that is sent by a second entity and carries a second information of the event; and
creating a new content instance in a container of a resource of the second entity according to the content instance creation request sent by the second entity, and storing the second information of the event in the new content instance;
obtaining, from an associated resource, the second information of the event of [[a]]the second entity different from the first entity that is not directly subscribed by the notified party according to an associated object of the subscription resource in response to establishment of the content information of the request as the first information of the event, wherein the associated resource comprises a resource of the second entity and existence of the associated object indicates that an event notification of the subscription resource involves other resource(s) associated with the subscription resource; and
sending a notification message containing the first information and the second information to a notified party of the subscription resource as the event notification,
wherein the first information of the event comprises core information of an Internet of Vehicles event, and
wherein the second information of the event comprises auxiliary information of the Internet of Vehicles event.

Claim 9. 	(Cancelled) 

Claim 12.	(Cancelled)

Claim 15.	(Currently Amended) A subscription server, comprising:
one or more processors; and
a memory on which a plurality of instructions are stored, the plurality of instructions, in response to being executed by the one or more processors, causing the one or more processors to perform operations comprising:
establish content information of a request from a first entity as first information of an event after determining that request information of the request satisfies an event notification rule for a notified party of a subscription resource in a subscription resource related to the first entity;
receive a content instance creation request that is sent by a second entity and carries a second information of the event; and
create a new content instance in a container of a resource of the second entity according to the content instance creation request sent by the second entity, and storing the second information of the event in the new content instance;
obtain, from an associated resource, the second information of the event of [[a]]the second entity different from the first entity that is not directly subscribed by the notified party according to an associated object of the subscription resource in response to establishment of the content information of the request as the first information of the event, wherein the associated resource comprises a resource of the second entity and existence of the associated object indicates that an event notification of the subscription resource involves other resource(s) associated with the subscription resource; and
send a notification message containing the first information and the second information to a notified party of the subscription resource as the event notification,
wherein the first information of the event comprises  core information of an Internet of Vehicles event, and
wherein the second information of the event comprises auxiliary information of the Internet of Vehicles event.

Claim 26.	(Currently Amended) A subscription terminal, comprising:
one or more processors; and
a memory on which a plurality of instructions are stored, the plurality of instructions, in response to being executed by the one or more processors, causing the one or more processors to perform operations comprising:
send a subscription request for a first entity to a subscription server to create a subscription resource related to the first entity, the subscription request comprising an event notification rule for a notified party of the subscription resource and a notification address identifier of the notified party of the subscription resource; and
receive and process a notification message sent by the subscription server as an event notification of the subscription resource, the notification message comprising first information of an event identified according to content information of a request sent by the first entity and second information of the event of a second entity different from the first entity that is not directly subscribed by the notified party and obtained from an associated resource according to an associated object of the subscription resource in response to establishment of the content information of the request as the first information of the event, wherein the associated resource comprises a resource of the second entity and existence of the associated object indicates that the event notification involves other resource(s) associated with the subscription resource,
wherein the second information of the event is based on a content instance creation request that is sent by the second entity and carries the second information of the event,
wherein the second information of the event is stored in a new content instance in a container of a resource of the second entity according to the content instance creation request sent by the second entity, 
wherein the first information of the event comprises core information of an Internet of Vehicles event, and
wherein the second information of the event comprises auxiliary information of the Internet of Vehicles event.

Claim 32.	(Currently Amended) A non-transitory computer-readable medium having computer-readable instructions stored thereon, the computer-readable instructions, when executed by a computing device, causing the computing device to perform the method according to claim 1

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claims 1, 15, 26, 29, 31, and 32, the claims are deemed to be allowable over the prior art as neither Pather et al. (US 7797306 B1) nor  Kaledhonkar et al. (US 20170163752 A1) hereinafter Kaled nor Sana et al (US 20090204666 A1) nor Allen et al (US 20100100626 A1) nor Friend et al (US 20180034862 A1) nor Wang et al. (US 20180167785 A1) nor Kahan et al. (US 20130339448 A1), nor the combination either teach or suggest the limitations of the independent claims. The prior art fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged in claims 1, 15, 26, 29, 31, and 32 by the applicant. 
Pather teaches the method for information subscription, comprising: (Col 2 Lines 7-20; Methods for managing notification and subscription service) establishing content information (content of the information) of a request (provide) from a first entity (event source) as first information (event has occurred, example is news, or sports score update) of an event (Examiner interprets the request as uploading notification information from an event source, which is in line with the specification 0093-0097; Col 18 Lines 25-end; Pushing by an event source, information for a notification, based on the occurrence of an event such as stock price rising, etc)  after determining that request information of the request satisfies (determining that information provided by the event source) an event notification rule for a notified party of a subscription resource (satisfies the notification parameters of subscriber) in a subscription resource (subscription) related to the first entity; (event source) (Col 16 lines 29-end; Col 17 Lines 18-44; Col 18 Lines 25-end; determining that the information provided by the event sources, matches a subscription model of a user indicating the type of information the user is interested in, and since the event source provides that information it is “related”)
Kaled teaches obtaining second information (extracting data from the received event information) of the event that is not subscribed by the notified party (Figs 3-7; 0029-0032; 0038; Some objects in the event information includes inherited information for an Object such as the RNO object inherited from the parent class such as the notes field; where the inherited parent object is “not subscribed to” as it is inherited, and the child object is the subscribed to first information) according to an associated object (template) of the subscription resource (template defined by the user through the subscription); (0027-0028; 0033; Extracting data from the received event information to create, using the template, a data object according to the information requested through the subscription) wherein existence of the associated object (template including the child object) indicates that an event notification (notification message) of the subscription resource (template defined by the user through the subscription); involves other resource(s) (inherited parent object) associated with the subscription resource; (template defined by the user through the subscription);  (Figs 3-7; 0029-0032; 0038; when the RNO object is an inherited object from the parent template and is in the current template the system determines that since its inherited there is no associated entry in the notes field list and retrieves that information to be included) where the inherited parent object is the other resource, associated to the associated object (the template) which includes the child object) and sending a notification message (notification) containing the first information (subscribed to event information) and the second information (other event information) to a notified party of the subscription resource as the event notification. (0027; packaging the data in a data object using the template based on information extracted (equivalent to the first and second information) and sending the data object to the subscribing user)
Sana teaches receiving a content instance creation request (notification data) that is sent by the second entity (other services) and carries the second information of the event; (0020-0022; 0025; receiving other notifications from the service that include notifications for the push event) and creating a new content instance (creating a notification object) in a container (notification object) of a resource of the second entity (in the data component (resource) related to the data source (second entity)) according to the content instance creation request sent by the second entity, (based on the data source providing information)(0020-0025; creating data items of notification using the data component related to the data source) and storing the second information of the event in the new content instance (0020-0025; 0064; the information from the data source is received and processed and therefore needs to be stored after created and aggregated and therefore is equivalent to and storing the information as a new notification to be sent to the subscriber)
Allen teaches [0054] In some embodiments, one or more of the widgets 280 can subscribe to receive information (e.g., a notification, data) related to an event related to another widget 180. In some embodiments, the event can be an action, an update, a current event, a future event, a subset of events. In some embodiments, master widget A can be configured to manage subscriptions. For example, widget B can request that widget B be notified when widget C has acquired a particular (or type of) functionality, has calculated a particular (or type of) output parameter value, is ready to receive a particular (or type of) input parameter value, and/or is available to engage in inter-widget communication. Master widget A can be configured to detect (e.g., passively or proactively detect), and/or receive notification of the event, and subsequently notify any of the widgets 180 that are subscribing widgets. In some embodiments, the subscription can be managed by a subscription function associated with an entity (e.g., widget B, widget C, a different widget (e.g., widget B), a channel host (not shown), the widget-sharing host 200, etc.).
Friend teaches [0020] A “content distribution hub” may include any computing device capable of distributing resource-related content amongst various subscriber devices. In some embodiments, a content distribution hub may include an event processing engine configured to process received resource identifiers and provide notifications to subscribers that are subscribed to those resource identifiers. The content distribution hub may be configured to receive an indication of a resource from a content provider, identify the resource and/or content related to the resource (resource-related content), and distribute the identified content to subscriber devices based on subscription data. In some embodiments, a content distribution hub may identify advertisements or other notifications related to the identified resource and may subsequently distribute those notifications to the subscriber devices. In some embodiments, the content distribution hub may provide a media file or portion of a media file received from content providers to the subscriber devices.
Wang teaches [0067] To solve the problem described above and optimize the existing subscription mechanism in oneM2M, this disclosure proposes new architecture and methods to enable subscription analyzing and grouping. The essential idea is to analyze and group subscribers' subscription requests at hosting node (or transit node); the hosting node will then generate aggregated notification to the transit node, the transit node will then distribute individual notifications to the original subscribers. Compared to the existing subscription mechanism in oneM2M, the proposed approaches reduce the number of subscription request and notification messages and make the subscription between subscribers and hosting nodes more efficient. [0068] FIG. 9 shows a call flow of an exemplary embodiment where M2M Node 2 808 receives aggregated subscription requests and sends aggregated notifications to M2M Node 1 810. M2M Node 1 810 aggregates the subscription requests from M2M AEs 802, 804 and 806. M2M Node 1 810 also sends individual notifications to M2M AEs 802, 804 and 806 after receiving an aggregated notification from M2M Node 2 808. [0071] Overall, the proposed ideas in this disclosure can perform subscription aggregation for the following scenarios: [0072] Multiple subscribers make subscriptions to the same resource with the same event notification criteria. The subscription requests from those subscribers can be aggregated and the notifications to them can also be aggregated. [0073] Multiple subscribers make subscriptions to the same resource but with different event notification criteria. The subscription requests from those subscribers can be aggregated and the notifications to them can also be aggregated. [0074] A subscriber makes subscription to a resource and gives multiple notification receivers. The notifications to those multiple receivers can be aggregated. [0160] In Step 2 of FIG. 16, as a result, SAGS 1002 needs to check if there is any subscription group related to this event and send aggregated notification to NODS 1004 if needed.
Kahan teaches [0006] According to an aspect of the present invention, a subscriber device selects an event topic based on an event topic list. The subscriber device creates a topic path for the selected event topic to receiving a notification event related to the selected event topic. Further, the subscriber device sends path information of the created topic path as part of identification information of the subscriber device, along with the selected event topic, to a resource content publishing device, and the topic path indicates a document. Moreover, the subscriber device receives the notification event sent by the resource content publishing device to the subscriber device according to the identification information of the subscriber device, wherein at least one field of the document indicates the receipt of the notification event. [0007] According to a further aspect of the present invention, a subscriber device selects an event topic based on an event topic list. The subscriber device creates a default topic path for the selected event topic to receiving a notification event related to the selected event topic. Further, the subscriber device sends default path information of the created topic path as part of identification information of the subscriber device, along with the selected event topic, to a resource content publishing device. Moreover, the subscriber device receives the notification event sent by the resource content publishing device to the subscriber device at the default topic path. [0041] For the first embodiment, alternatively, the notification event may be sent to a path at the subscriber device 210 defined according to a predefined rule. The path defined according to a predefined rule may be a default path such as a temporary directory or a root path. The default path may replace the topic path created in the first embodiment to receive notification events related to any selected event topic. Therefore, the subscriber device 210 only needs to send identification information, which is constituted by a subscriber device Web address, along with the selected event topic to the resource content publishing device.
However, the prior art recited above, and the prior art of record fail to disclose or suggest the combination of features as claimed and arranged by the applicant.
In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art to modify the teachings of the above recited prior art to include the element and functionality as recited in the independent claims.
Therefore Independent claims 1, 15, 26, 29, 31, and 32 are deemed to be allowable over the prior art and dependent claims 2-7, 16-17, 20-21, and 27 are deemed to be allowable in light of their dependency from an allowable claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451